                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00542-MOC-DSC


 REMI HOLDINGS LLC,                               )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )       MEMORANDUM AND ORDER
 WILLIAM THOMAS NEATHAMER III,                    )
 BRIAN GIBBS AND THOMAS AND                       )
 ASSOCIATES LLC,                                  )
                                                  )
                                                  )
                  Defendants.                     )




       THIS MATTER is before the Court on “Defendants’ Motion to Compel” (document # 46)

filed December 30, 2020 and the parties briefs and exhibits. See documents ## 46, 51-52. This

Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §636(b)(1)

and is now ripe for the Court’s consideration.


       Defendants seek an order compelling Plaintiff to respond to request number two of their

first requests for production. More specifically, Defendants request that Plaintiff perform a search

of all fourteen search terms at issue for the six custodians’ email boxes at issue for the period from

January 1, 2018 forward on Plaintiff’s e-discovery platform, which generated the November 30,

2020 report produced by Plaintiff, and to provide them with the results.


       For the reasons stated in the Motion and supporting briefs, the Court will grant in part and

deny in part the Motion. That is, Plaintiff is required to perform a search of the requested search

terms except “T & A” and “TA” and “T and A” on the six custodians’ email boxes for the period


      Case 3:19-cv-00542-MOC-DSC Document 53 Filed 01/25/21 Page 1 of 2
from January 1, 2018 forward on Plaintiff’s e-discovery platform and provide Defendants with the

results.


           THEREFORE IT IS ORDERED that:

           1. “Defendants’ Motion to Compel” (document # 46) is GRANTED IN PART and

DENIED IN PART. Plaintiff shall perform a search of the requested search terms except “T &

A” and “TA” and “T and A” on the six custodians’ email boxes for the period from January 1,

2018 forward on Plaintiff’s e-discovery platform and provide Defendants with the results.


           2. The parties will bear their own expenses at this time.


           3. The Clerk is directed to send copies of this Order to counsel of record and to the

Honorable Max O. Cogburn, Jr.

           SO ORDERED.

                                          Signed: January 25, 2021




      Case 3:19-cv-00542-MOC-DSC Document 53 Filed 01/25/21 Page 2 of 2
